DECISION
The application of the above-named defendant for a review of the sentence of 6 years for Theft; plus a fine of $1,800 to be paid within two years of Petitioners release from confinement imposed on October 22, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Defendant claimed he was denied counsel at his revocation hearing. The record fails to disclose the Judge’s side of the story. There is not even a minute entry in indicate what the Judge intended. Remanding this Defendant back to the District Court for sentencing with appointment of Counsel would serve no purpose since the Petitioner is approaching his parole date.
See Starkweather v. State of Montana, S.Ct. Order No. 85-566, Dated December 18, 1985.
We wish to thank Larry Ginnings of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.